Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 04/20/2022 regarding to the application 17/264,132 filed on 01/28/2021.
Claims 1, 4, and 7 are being amended. Claims 1 - 9 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Arguments
Applicant’s arguments, see (Arg. Page 1), filed on 04/20/2022, with respect to “Objection to Specification and Drawings… Applicant is concurrently filing a substitute specification and replacement drawing sheets that comply with the production quality requirements…”, have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see (Arg. Page 1), filed on 04/20/2022, with respect to “Claim Objections… Applicant has amended claims 1, 4, and 7 to remove the recitations of ‘a new summary sentence set’.” have been fully considered and are persuasive.  The objection of claims 1, 4, and 7 has been withdrawn. 
Applicant’s arguments, see (Arg. Page 1-2), filed on 04/20/2022, with respect to the rejection(s) of claim(s) “Rejection under 35 U.S.C. § 102… Applicant has amended claims 1, 4, and 7 to further emphasize the inventive features… 
'calculating, when the selected sentence is added to the summary sentence set, an amount of increase of coverage by the summary sentence set after the addition relative to coverage by the summary sentence set prior to the addition;
determining whether the amount of increase of coverage is smaller than a first threshold;
in response to the amount of increase of coverage being smaller than the first threshold, outputting the summary sentence set prior to the addition and ending the processing; and
in response to the amount of increase of coverage being not smaller than the first
threshold, adopting the summary sentence set after the addition.'…” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made Srinivasan in view of Modani.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 10949452 B2, “Srinivasan”) in view of Modani et al. (US 20170147544 A1, “Modani”).

As to claim 1, Srinivasan discloses A summary sentence calculation apparatus, comprising: 
an input unit, including one or more processors, configured to input a set of sentences; and (Srinivasan: [col 6 ln 13-45] via a browser or application installed on the user device including one or more processors, any type of user interface may be used to input (i.e. input unit) such a snippet by typing or copying/pasting a snippet… refers to an author-entered items of text (e.g., a set of keywords or sentences) as an indicator of author’s intent).
a summary sentence calculating unit, including one or more processors, configured to calculate a summary sentence set from the set of sentences, (Srinivasan: [col 3 ln 60-67] a content generation engine (i.e. a summary sentence calculating unit) generates a summary content from a set of preexisting source content covering various aspects of the target information to diversify or expand coverage of topics covered in the content generation).
wherein the summary sentence calculating unit is configured to repetitively execute processing, until the processing ends, of:
selecting a sentence from the set of sentences; (Srinivasan: [col 13 ln 34-46, col 7 ln 20-24] the candidate sentence generation can iteratively repeat until all relevant information mapped to the selection graph is exhausted (i.e. repetitively until processing end)… sequencing (i.e. selecting) candidate sentences into a final content by a content generation engine (i.e. a summary sentence calculating unit)… identifying the pre-existing source content from the corpus via graph-based sentence (i.e. set of sentence) compression to generate candidate sentence).
calculating, when the selected sentence is added to the summary sentence set, an amount of increase of coverage by the summary sentence set after the addition relative to coverage by the summary sentence set prior to the addition; (Srinivasan: [col 1 ln 41-53, col 13 ln 49-56, col 10 ln 56-60] generating content using existing source content… source content that is relevant to an input snippet can be accessed and used as a basis for generating new content. Upon identifying relevant source content… compressed to generate new candidate content. The candidate content can then be assessed (i.e. selected) to sequence the additional content in a cohesive manner to form a final content (i.e. summary sentence set)… corpus-based automatic content generation optimizes (i.e. calculating), covers different information within the generated final content to increase information coverage (i.e. amount of increase of coverage), reduced redundancy, and a coherent overall flow… ensures that the additional information covered by the subsequent candidate sentences is different from what already generated and still relevant (i.e. addition relative) to the topics).
The examiner notes that the [0045] of the specification recites “an amount of increase of information (specifically, coverage) due to a newly-added sentence”. Srinivasan’s “increase information coverage” is an “amount of increase of coverage”. 
in response to the amount of increase of coverage being smaller than the first threshold, outputting the summary sentence set prior to the addition and ending the processing; and (Srinivasan: [col 11 ln 66-67, col 12 ln 13-50, col 13 ln 49-56] output the sequenced set of candidate content to a user device… utilizing an integer linear program formulation facilitates coherence in the final content output with Algorithm: Content Generation to increase the coverage by adding candidate sentence… weighted reward <= threshold (i.e. a first threshold)… until the candidate selection processing end… collecting the weighted candidate sentences with including increased information coverage, reduced redundancy, and a coherent overall flow).
However, Srinivasan may not explicitly disclose all the aspects of the determining whether the amount of increase of coverage is smaller than a first threshold;
in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition.
Modani discloses determining whether the amount of increase of coverage is smaller than a first threshold; (Modani: [0020] An objective function is formulated that takes into account coverage of information content, diversity of information content, and cohesion between the image and text portions of the summary… iteratively maximize the objective function for coverage and diversity with respect to the budge constraint…  increasing the coverage and diversity of the solution… The gains for elements would increase if the element chosen is from the other class, and the two elements are related… to increase the coherence of the solution… document summary has the approximate maximum value for the objective function within the budget constraint (i.e. threshold)).
Modani discloses in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition. (Modani: [0154-165] with the budget constraint as the threshold, maximizes the gain to include (i.e. adopting) sentence 1… sentence 3 in the summary… Since no more (i.e. not smaller than) budget is available, the summary is output as sentences 1, 3 are added... By maximizing the gain at each step, the residual reward left in the document has been minimized).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Srinivasan and Modani disclosing multi-sentences summarization which are analogous art from the “same field of endeavor”, and, when Modani's increasing the coverage and diversity with the budget constraints was combined with Srinivasan’s multi-sentence compression to generate a final content output, the claimed limitation on the determining whether the amount of increase of coverage is smaller than a first threshold;
in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition would be obvious.
The motivation to combine Srinivasan and Modani is to provide multimedia document summarization techniques with better and more relevant information content. (See Modani [0001]).

As to claim 2, Srinivasan in view of Modani discloses The summary sentence calculation apparatus according to claim 1, wherein when coverage of the summary sentence set after the addition is larger than a second threshold, the summary sentence calculating unit is configured to output the summary sentence set after the addition and ends the processing. (Srinivasan: [col 10 ln 46-61] the information captured by each sentence compressed into a candidate sentence for subsequent sub-graph selection within the selection graph for the final summary content, the reward assignor update the rewards of the vertices in the selection graph is significant or exceeds a threshold (i.e. a second threshold)… ensuring the information coverage of the subsequently generated candidate sentences is still relevant to the input query… outputs a final content having compressed sentences along with a sequence to yield a cohesive content of a desired length and ends the content generating process).

As to claim 3, Srinivasan in view of Modani discloses The summary sentence calculation apparatus according to claim 1, wherein the predetermined sentence is a sentence that most increases the coverage of the summary sentence set after the addition relative to the coverage of the summary sentence set prior to the addition. (Srinivasan: [col 7 ln 21-29, col 13 ln 54-56, col 10 ln 56-60] the final content generation manager utilizes the pre-existing source content via graph-based sentence (i.e. predetermined sentence) as candidate content sentence to generate a final content (i.e. summary sentence set) and conveys relevant information (i.e. addition relative) in a cohesive and non-redundant manner… optimize the increased information coverage (i.e. increases the coverage), reduced redundancy for overall flow coherent… ensures that the additional information covered by the subsequent candidate sentences is different from what already generated and still relevant (i.e. addition relative) to the topics).


Regarding claims 4-6 and 7-9, these claims recite the method/computer-readable medium performed by the apparatus of claims 1-3, respectively; therefore, the same rationale of rejection is applicable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176